Exhibit 10.1

Confidential

Certain information marked as [***] has been excluded from this exhibit because
it is both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

AMENDMENT NO. 1 TO COLLABORATION AND LICENSE AGREEMENT

 

This Amendment No. 1 to Collaboration and License Agreement (this "Amendment"),
effective as of March 10, 2020 ("Amendment Effective Date"), amends that certain
Collaboration and License Agreement, effective September 10, 2018 (the "CLA"),
by and between Gilead Sciences, Inc., a corporation organized and existing under
the laws of the State of Delaware and having its principal plate of business at
333 Lakeside Drive, Foster City, California 94404 ("Gilead"), and Precision
Biosciences, Inc., a corporation organized and existing under the laws of the
State of Delaware and having its principal place of business at 302 East
Pettigrew St., Suite A-100, Durham, North Carolina 27701 ("Precision"). Gilead
and Precision are sometimes referred to herein individually as a "Party" and
collectively as the "Parties." All capitalized terms not otherwise defined in
this Amendment shall have the meaning set forth in the CLA.

 

RECITALS

 

WHEREAS, the Parties desire to amend the CLA as set forth below in accordance
with Section 11.10 of the CLA.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

 

 

1.

Accrual of Certain Payments. With respect to the [***] tranche of the Gilead
Funding Commitment payable by Gilead for the fourth six (6) month period of the
Collaboration Term, the Parties agree that (i) the initial [***] of such tranche
(i.e., [***]) shall accrue in accordance with the Agreement's terms on [***] and
shall be paid to Precision no later than [***] and promptly following the
Amendment Effective Date Precision shall re-issue an invoice to that effect, and
(ii) the remaining [***] of such tranche (i.e., [***]) shall accrue on [***] and
be payable to Precision following invoice therefor in accordance with Section
5.1.2 of the Agreement (i.e., on [***] Precision shall issue an invoice for the
remaining [***] of such tranche, which shall be payable within [***] days of
receipt by Gilead). The Gilead Funding Commitment obligations with respect to
each six (6) month period of the Collaboration Term thereafter shall remain
unaffected.

 

2.

No Other Changes. Except as expressly modified by this Amendment, the CLA shall
remain unchanged and in full force and effect. This Amendment shall become a
part of the CLA as if set forth in full therein, and references to the CLA shall
be to the CLA as amended. To the extent of any conflict or inconsistency between
the terms of this Amendment and the CLA, the terms of this Amendment shall
prevail.

 

 

--------------------------------------------------------------------------------

Confidential

 

 

3.

Governing Law. The Parties acknowledge and agree that Section 11.5 of the CLA
shall apply to this Amendment as if fully set forth herein.

 

 

4.

Counterparts. This Amendment may be executed in two counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but both such
counterparts together shall constitute but one agreement. Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
original counterpart of this Amendment.

 

[Signature Page Follows]

2

--------------------------------------------------------------------------------

Confidential

 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to
Collaboration and License Agreement to be executed by their duly authorized
representatives.

 

GILEAD SCIENCES, INC.

 

PRECISION BIOSCIENCES, INC.

By:

/s/Andrew Dickinson

 

By:

/s/Matthew Kane

Name:

Andrew Dickinson

 

Name:

Matthew Kane

Title:

EVP, Chief Financial Officer

 

Title:

Chief Executive Officer

 

 

 

3